Citation Nr: 1624470	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-04 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to the service-connected lumbar myositis with herniated nucleus pulposus and bilateral radiculopathy.

2. Entitlement to service connection for a right arm disorder, to include as secondary to the service-connected lumbar myositis with herniated nucleus pulposus and bilateral radiculopathy.

3.  Entitlement to service connection for a left arm disorder, to include as secondary to the service-connected lumbar myositis with herniated nucleus pulposus and bilateral radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to December 1988 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The St. Petersburg RO has current jurisdiction.

In July 2015, the Board denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In May 2016, the Court vacated the July 2015 Board decision on all claims, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

Since the RO's last adjudication of the claims, additional evidence has been associated with the record.  However, in August 2014 the Veteran waived his right to have such evidence reviewed in the first instance by the RO.

The issues of entitlement to service connection for right and left arm disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's neck disorder is not attributable to service, was not caused or aggravated by the service-connected lumbar spine disability, and was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The Veteran has current cervical myositis, spondylosis, small central disc protrusion, bulging disc, and degenerative spine disease, documented on VA examination in June 2008.  

The Veteran contends that his neck disability is related to service or to his service-connected lumbar spine disability.  Specifically, he contends that he injured his neck from 1987 to 1989 during a mission to Bolivia to attend "competencies of weight lifting" in Panama.  See VA Form 9. 

On entry into service, abnormalities of the cervical spine were not noted and the Veteran raised no related complaints on the accompanying Report of Medical History.  The service treatment records (STRs) are devoid of complaints, treatment, or diagnoses of a cervical spine disorder.  To the contrary, a bone scan was conducted near the end of service in May 1988 and revealed a normal cervical spine.  Weight lifting injuries were documented, including in December 1987 and January 1988, but none involved any complaint, treatment, or diagnosis pertaining to the Veteran's neck.  On separation from service, no abnormalities of the cervical spine were found.

On VA examination in June 2008, the Veteran reported ongoing upper back pain with radiation into the bilateral shoulders.  He reported no specific trauma or accident to the upper back area.  He could not recall the exact year of onset of his cervical spine symptoms.  The examiner noted that the STRs were silent as to any neck or upper back problems, complaints, or diagnoses.  On review of the claims file and examination of the Veteran, the examiner opined that his cervical spine disabilities were not related to the service-connected lumbar spine disability because there was no evidence or medical literature that herniated nucleus pulposus, bilateral radiculopathy, and lumbar myositis, predisposes cervical degenerative spine disease and disk protrusion (bulging disc).  The examiner concluded that it was more likely that his cervical condition was related to his previous job in a warehouse for an oil company, than to his service-connected condition.  

As previously noted by the Board, while the report actually states that the cervical conditions "are" rather than "are not" related to the Veteran's service-connected back disability, the Board has determined that this is a typographical error, given the context of the rest of the opinion and rationale provided.

In July 2015, the Board denied the claim.  In May 2016, the Court vacated the Board's decision, finding that the Board's statement of reasons or bases was inadequate for its determination that the Veteran's assertions of a continuity of neck symptomatology since service were not credible.  First, as to the Board's finding that the Veteran did not experience any neck symptoms for almost a decade after service based on a lack of medical records, the parties emphasized that the mere absence of medical records is insufficient to contradict a claimant's statements about symptom history.  Second, the parties noted that the Board supported its credibility determination with the fact that while the Veteran did not report any neck complaints or file a service connection claim for a neck condition for many years after service, he did report other medical problems and file claims for those conditions.  The parties, relying on Fountain v. McDonald, 27 Vet. App. 258, 273 (2015), found that the Board had inadequately explained how the timing of the filing of Veteran's claim was relevant evidence in showing that he had not been experiencing neck problems prior to filing the claim.  Quoting Fountain, the parties found, "'t]he Board may not rely solely on the fact that [an] appellant did not file, at a particular point, a claim for VA benefits for [one condition] at the same time that he filed a claim for another condition." 

On careful consideration of the Joint Motion, and considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  

At the outset, as for the Veteran's statements regarding a continuity of symptomatology since service, a cervical spine disorder was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

In the interest of addressing the Court's concerns regarding a credibility determination, the Board further finds that the Veteran's reported history of continued symptomatology since active service, while competent, is not credible because of internal inconsistency.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  He has recounted that the cervical spine disorder arose during a mission to Bolivia to attend competencies of weight lifting, however, in other records he has denied any past injury.  For example, in February 2008, he sought treatment for recurring upper back pain.  The examiner noted, however, that he denied sustaining any trauma to the area.  VBMS Entry 10/16/08, p. 10/14.  In May 2008, he reported that the onset of his neck pain was just one month prior.  Id. at 6/14.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Significantly, on VA examination in June 2008, in reporting his past medical history, he reported there was no specific prior trauma or accident involving the upper back area.  

Thus, unfortunately, a thorough review of the entire claims file forces the Board to conclude that the Veteran's history of events, both in service and since service separation is not credible.  The Board makes no judgment as to whether the Veteran's lack of credibility with respect to his statements is the result of impaired memory, exaggerations of the facts, or deceit; the stark inconsistencies alone are sufficient to render the statements of only minimal evidentiary weight regardless of the underlying reasons for the inconsistencies.

Importantly, in making such a finding, the Board is not implying that the Veteran has any intent to deceive.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

Turning to the matter of a nexus between the current disorder and service, the June 2008 VA examination report in this regard is adequate for the purposes of adjudication.  The examiner addressed the contentions of service connection, but opined that the Veteran's cervical spine disorder was not related to service or caused or aggravated by the service-connected lumbar spine disability.  The examiner based his conclusions on an examination of the claims file, the Veteran's diagnostic reports, and medical literature.  He reviewed and accepted the Veteran's reported history and symptoms regarding the cervical spine disorder in rendering the opinion.  

The only other evidence to the contrary of the VA examination report on the matter of nexus is the lay evidence.  However, the matter of whether cervical myositis, spondylosis, small central disc protrusion, budding disc, and degenerative spine disease relate to service is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77  , n.4 (Fed. Cir. 2007); 38 C.F.R. § 3.317(a)(1) and (3).  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that these symptoms relate to service does not constitute competent evidence for purposes of establishing a nexus.

Moreover, the June 2008 VA examiner was a medical professional who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiner, in providing the requested medical opinion, used his expertise in reviewing the facts of this case and determined that the current symptoms were not related to service or the service-connected lumbar spine disability.  Another etiology was identified.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence, the opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinion against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

As a final matter, presumptive service connection for arthritis of the cervical spine as a "chronic disease" is also not warranted as there is no documentation of arthritis from within one year of the Veteran's 1988 discharge.  Indeed, a VA examination conducted in July 1989 revealed no such finding.
The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached on the claim.  The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for a neck disorder, that doctrine is not applicable to the claim.  

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  VA's duty to notify was satisfied by a May 2008 letter.

VA's duty to assist under the VCAA includes helping claimants to obtain STRs and other pertinent records, including private medical records (PMRs).  The claims file contains the Veteran's STRs, VA medical records (VAMRs), PMRs, and records from the Social Security Administration (SSA).  The duty to obtain relevant records is therefore satisfied.  

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  An appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issue under consideration.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim, and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  


ORDER

Service connection for a neck disorder is denied.

REMAND

In the May 2016 Joint Motion, the parties found that the Board did not provide an adequate statement of reasons or bases regarding whether VA's duty to assist under 38 U.S.C. § 5103A was satisfied with regard to the claims for right and left arm disorders.  

Although the Board determined a VA examination was not needed because there was no current bilateral arm disability, pursuant to section 5103A, the parties emphasized that VA is obligated to provide a Veteran with a medical examination or to obtain a medical opinion when there is competent evidence of "a current disability or persistent or recurrent symptoms of a disability," and that  "diagnosis is not always needed."  Joint Motion, p. 6-7 (emphasis in original).  In this regard, the parties noted a June 2008 VA examination report and March 2009 VA treatment record documenting chronic neck pain radiating to the bilateral shoulders, a February 2008 VA treatment record documenting upper back pain due to paravertebral muscles strain, and a March 2014 x-ray documenting triceps insertion enthesopathy.  

Remand is thus required in order to obtain a VA medical opinion on direct and secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of his right and left arm disorders.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions:

(A.)  The examiner must clearly identify all disorders affecting the Veteran's arms.  If there is disagreement with a prior diagnosis, the examiner must explain why.

In this regard, the examiner must address the following: June 2008 VA examination report and March 2009 VA treatment record documenting chronic neck pain radiating to the bilateral shoulders; February 2008 VA treatment record documenting upper back pain due to paravertebral muscles strain; and March 2014 x-ray documenting triceps insertion enthesopathy.  

(B.)  The examiner must then provide an opinion as to (i.) whether any arm disorder began during active service or is related to any incident of service, (ii.) whether the disorder was caused or aggravated (chronically worsened) by any service-connected disability (currently, the Veteran is service-connected for: a lumbar spine disability, diabetic nephropathy, diabetes, arterial hypertension, olecranon bursitis of the left elbow, status-post tonsillectomy, and hemorrhoids), and (iii.) whether arthritis of the arms manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


